Title: From Alexander Hamilton to Samuel Jones, [21 January 1789]
From: Hamilton, Alexander
To: Jones, Samuel


[New York, January 21, 1789]
Sir
As in our conversations on the important subject of a representation in the ensuing Congress I had the pleasure to perceive that you were inclined to pursue a moderate and accommodating line of conduct; and as I have reason to believe that representations will be made of the sense of this city calculated to nourish a spirit of pertinacity in the Majority of the Assembly which may counteract the prudent views you entertain, I have thought it might be useful to possess you of a true state of facts on this head, of which you may make such use as you think proper.
The general sentiments of the citizens are that the Senate are right in the principle for which they contend; but a considerable number are of opinion that it would be better for them to depart from it than to hazard a loss of the seat of government for want of a representation in the Senate. This, however, though an extensive sentiment is far from being universal. I verily believe and I have taken great pains to ascertain the matter that a more considerable number hold that the Senate ought to persevere at every hazard. This I take to be a true account of the state of things here, and you may venture confidently to hold it up in opposition to the exaggerated stories with [which] the violent partisans will endeavour to preclude the possibility of accommodation.
But if the case were in reality such as it will be represented to be what ought to be the inference from it? Will it therefore be reasonable to sacrifice the interests of the state to a humour utterly averse to all compromise or accommodation? Perhaps it may be supposed that in this situation of affairs the Senate will be induced to yield the point. I sincerely wish that an illusion of this kind may not be productive of mischiefs which we may all have occasion to regret. I flatter myself you will believe me, sir, when I assure you upon my honor that from every thing I know of the disposition of the members of the Senate, I am led to conclude that the majority will in no event accede to the unqualified idea of a joint ballot. I am thus emphatical in my assurances on this point because I think it is of the utmost importance that there should be no mistake about it; and that if an adherence to that plan is resolved upon it may be under the full impression that a representation will not take place. And while I make this declaration I cannot but flatter myself that however it may be imagined that I miscalculate the firmness of the Senate it will at least be believed that I am incapable of an attempt to deceive under the sanction I have used.
Truly Sir this is a matter of serious moment. And allow me to hope that you will dispassionately weigh all the consequences of an obstinate adherence to the ground taken in the assembly. I am far from wishing that house to sacrifice its dignity; but I am satisfied this cannot be the case by coming into the compromise we have talked of. The Senate will in this, as far as principle is concerned give up more than the Assembly. Permit me to observe that however violence may become certain characters, your situation calls upon you to be an umpire between the zealots of all parties. You Sir as well as myself have assented to the National constitution. Your reputation as well as mine is concerned that the event shall justify the measure and that the people shall have reason from experience to think we have acted well in making them parties to that constitution. And this can only be done by pursuing such measures as will secure to them every advantage they can promise themselves under it. The vanity and the malignity of some men may be gratified by embarrassing the outset of the government; but this line of conduct would be a species of political suicide in every man who has in any shape given his assent to the system. I cannot doubt Sir that this observation will strike you as of great and real force and that you will readily perceive a vast dissimilitude between the situation of those who have concurred in establishing the constitution and those who have uniformly opposed it. An alliance between these two descriptions of men is unnatural and if closely pursued will certainly give cause of repentance to the former.
In taking the liberty to make these remarks I persuade myself you will discover nothing of a disposition unfriendly to you. I therefore make no apology for that liberty. I am much mistaken if we do not now or shall not at a future day agree in the prudence of the suggestions contained in this letter. I remain
Your obedient & huml ser

A Hamilton
New York Jany. 21. 1789

